Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-19-2008

Darian Cook v. Layton
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-2156




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Darian Cook v. Layton" (2008). 2008 Decisions. Paper 207.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/207


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 08-2156
                                      ___________

                                    DARIAN COOK,
                                                        Appellant

                                             v.

                 LAYTON, Officer (NEW JERSEY STATE TROOPER)
                    ____________________________________

                     On Appeal from the United States District Court
                               for the District of New Jersey
                                  (D.C. No. 07-cv-03672)
                      District Judge: Honorable Renee Marie Bumb
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  October 20, 2008
               Before: MCKEE, HARDIMAN and ROTH, Circuit Judges

                           (Opinion filed: November 19, 2008)

                                      ___________

                                       OPINION
                                      ___________

PER CURIAM

       Darian Cook, a pro se federal prisoner, appeals from an order dismissing his

complaint as time-barred. Cook filed a complaint in the United States District Court for

the District of New Jersey, alleging that a New Jersey state trooper, Officer Layton,
stopped and searched him on September 10, 1992, on the basis of his race. The District

Court dismissed the complaint under 28 U.S.C. § 1915(e) as time-barred, and Cook

sought leave to amend his complaint. The District Court denied leave on the basis that

amendment would be futile. Cook appealed.1

         Cook alleges that during the stop and search, Layton discovered a packet of

cocaine in a nearby wooded area, and as a result, Cook was wrongfully convicted of drug

charges under state law. Cook served 48 months imprisonment for the offense. Cook

alleges that his conviction and sentence were overturned and dismissed with prejudice on

April 21, 2006, upon motion by the New Jersey Attorney General, “on the basis of racial

profiling.”

         The District Court determined that the statute of limitations for a § 1983 action in

New Jersey is two years. The District Court determined that Cook had asserted a claim of

false arrest, and that this claim accrued “at the latest” when Cook’s trial ended in the

1990s. As Cook did not file suit until August 6, 2007, the District Court concluded that

Cook’s claim was time-barred.

         We agree with the District Court that the statute of limitations for Cook’s claim is

two years. See Montgomery v. De Simone, 159 F.3d 120, 126 n.4 (3d Cir. 1998). We

disagree with the District Court’s characterization of Cook’s claim, however, and with its

analysis of when the claim accrued.



   1
       We have jurisdiction under 28 U.S.C. § 1291.

                                               2
       The District Court construed the complaint as alleging false arrest, or arrest in the

absence of probable cause. Cook asserts that Officer Layton targeted him because of his

race, and that this led to his unlawful conviction and imprisonment. Instead of asserting

merely that the arrest lacked probable cause or legal justification, Cook alleges that

Officer Layton acted with an illegal motive – racial discrimination – that tainted his entire

prosecution. Under these circumstances, we believe that Cook has asserted an equal

protection claim, and not merely a claim of false arrest.

       A claim of unconstitutional conviction or imprisonment is cognizable under §

1983 only if the plaintiff has demonstrated that his or her conviction has been overturned.

Heck v. Humphrey, 512 U.S. 477, 489-90 (1994). Such a claim does not accrue until the

plaintiff’s conviction has been overturned. Put another way, a civil rights claim regarding

an arrest and/or prosecution is not cognizable if its success would invalidate the plaintiff’s

conviction.

       Heck’s deferred accrual rule applies to allegations of a violation of equal

protection, because a successful claim of racially discriminatory enforcement of the law

would invalidate the resulting conviction and sentence. Gibson v. Superintendent, 411
F.3d 427, 435, 441 (3d Cir. 2005).2 Accordingly, Cook’s equal protection claim did not

accrue until his conviction was overturned on April 21, 2006. As he filed suit on August



   2
    In contrast, the deferred accrual rule does not apply to claims of false arrest because a
successful claim for false arrest does not necessarily invalidate a conviction and sentence
resulting from that arrest. Montgomery, 159 F.3d at 126 n.5.

                                              3
27, 2007, within the two-year statutory period, his claim is not time-barred.

       For these reasons, we will vacate the judgment of the District Court and remand

for further proceedings on Cook’s equal protection claim.3 To the extent that Cook also

asserted a Fourth Amendment claim for false arrest, we will affirm the District Court’s

determination that the claim is time-barred.




   3
    If at some point the District Court determines that Cook’s complaint is deficient, the
District Court may wish to permit him to amend his complaint.

                                               4